DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Logan et al. (4,467,525).
As to claim 1, Logan et al. teaches a sheet processing apparatus (figure 1) comprising: 
a sheet conveyor (21, 24, 26, 28) configured to convey a sheet (column 3, line 62-column 4, line 4); 

a tool contact separation device (60) configured to contact and separate the processing tool to the sheet (column 4, lines 63-66); 
a tool moving device (including 14, 16) configured to move the processing tool in a direction intersecting a conveyance direction of the sheet (column 3, lines 59-62); and 
a tool facing device (20) including a tool facing portion (the outermost portion of the feed roller 20 that faces the tool, see figure 4) disposed at a position facing the processing tool via the sheet (figure 4), the tool facing device configured to, 
set the tool facing portion to a first state in which the tool facing portion is immovable, when a moving direction of the processing tool with respect to the sheet is orthogonal to the conveyance direction of the sheet (column 4, lines 20-27, where when the tool is moved parallel to the feed roll, which is also orthogonal to the conveyance direction of the sheet, the feed is caused by the movement of the tool head only, and the roller 20 is stationary), and 
set the tool facing portion to a second state in which the tool facing portion is movable in accordance with a relative moving direction of the sheet with respect to the processing tool, when the moving direction is not orthogonal to the conveyance direction of the sheet (column 4, lines 20-27, where when the tool is moved any direction except exactly parallel to the feed roll, which is also orthogonal to the conveyance direction of the sheet, the feed is caused at least partly by the movement of the roller 20).
As to claim 3, Logan et al. teaches wherein the tool facing device is configured to move the tool facing portion in synchrony with conveyance of the sheet when the moving direction of the processing tool with respect to the sheet is a direction other than a direction not orthogonal to the conveyance direction of the sheet (column 4, lines 20-27, where when the tool is moved any direction except exactly parallel to the feed roll, which is also orthogonal to the conveyance direction of the sheet, the feed is caused at least partly by the movement of the roller 20).
As to claim 5, Logan et al. teaches further comprising: a rotary body (38) disposed facing the tool facing portion (see figure 4 and column 4, lines 8-15).
As to claim 6, Logan et al. teaches wherein the rotary body is configured to convey the sheet in the conveyance direction of the sheet (column 4, lines 8-15).
As to claim 17, Logan et al. teaches wherein the tool facing device includes a facing roller including the tool facing portion at the position facing the processing tool with the sheet interposed therebetween, the facing roller configured to be immovable when set to the first state, and to rotate when set to the second state (column 4, lines 20-27, where when the tool is moved parallel to the feed roll, which is also orthogonal to the conveyance direction of the sheet, the feed is caused by the movement of the tool head only, and the roller 20 is stationary and where when the tool is moved any direction except exactly parallel to the feed roll, which is also orthogonal to the conveyance direction of the sheet, the feed is caused at least partly by the movement of the roller 20).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (4,467,525) in view of Gerber (6,506,324).
As to claim 4, Logan et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the tool facing portion includes an elastic body.
Gerber teaches a similar system (figure 1) wherein the tool facing portion (68) includes an elastic body (80, column 5, lines 50-64, where the outer surface 80 is taught to be resilient which is considered to mean it is an elastic body).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have wherein the tool facing portion includes an elastic body as taught by Gerber because it allows the surface to be reliably supported while also reducing the likelihood of damage to the surface of the roller in a well known manner and with predictable results.
As to claim 8, Logan et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, further including wherein the processing tool (12) includes at least:
a cutter (40) configured to cut the sheet (column 4, lines 28-31).

Gerber teaches wherein the processing tool (76) includes at least one of:
a creaser (82) configured to make a crease in a surface of the sheet (column 6, lines 39-63),
and a cutter (81) configured to cut the sheet (column 6, line 64-column 7, line 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have a creaser configured to make a crease in a surface of the sheet in addition to the cutter as taught by Gerber because it would allow an additional type or types of processing (column 6, lines 26-39 of Gerber and column 3, lines 59-67 of Logan et al.) with predictable results.
As to claim 9, Logan et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 8, except explicitly teaching wherein the creaser includes a spherical tip.
Gerber further teaches a second creasing tool (83, where the embosser is considered to be a creaser as well, since it creates a deformation in the sheet, column 7, lines 25-41) wherein the creaser (83) includes a spherical tip (column 7, lines 16-24).
It would have been obvious to one skilled in the art before the effective filing date to modify further Logan et al. as modified to provide a creasing that includes a spherical tip as taught by Gerber because it allows the user to make a different type of crease with the predictable impact on the finished sheet (column 7, lines 16-50).
As to claim 10, Logan et al. as modified (citations to Gerber unless otherwise indicated) wherein the creaser includes a rotatable tip (figure 6 and column 6, lines 39-63).
As to claim 11, Logan et al. as modified (citations to Gerber unless otherwise indicated) teaches wherein the creaser is configured to form a visible line on the sheet (column 6, lines 39-63).
As to claim 12, Logan et al. as modified (citations to Logan et al. except where otherwise indicated) teaches wherein the cutter is configured to cut the sheet in a thickness direction of the sheet (column 4, lines 28-51 and figure 4).
As to claim 13, Logan et al. as modified (citations to Logan et al. except where otherwise indicated) teaches wherein the cutter is configured to cut a part of the sheet in a thickness direction of the sheet (column 4, lines 52-66 and figure 4).
As to claim 14, Logan et al. as modified (citations to Logan et al. except where otherwise indicated) teaches wherein the cutter is configured to form a cutting portion and a non-cutting portion intermittently to the sheet in a thickness direction of the sheet (column 4, lines 28-66).
As to claim 15, Logan et al. teaches all of the limitations of the claimed invention, as noted above for claim 1, further including wherein the processing tool includes:
a cutter (40) disposed facing the tool facing device, the cutter configured to cut the sheet (column 4, lines 28-51 and figure 4).

Gerber teaches wherein the processing tool (76) includes:
a creaser (82) disposed facing the tool facing device (figure 6), the creaser configured to make a crease in a surface of the sheet (column 6, lines 39-63); and
a cutter (81) disposed facing the tool facing device (figure 5), the cutter configured to cut the sheet (column 6, line 64-column 7, line 2).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have the processing tool includes a creaser disposed facing the tool facing device, the creaser configured to make a crease in a surface of the sheet as taught by Gerber because it would allow an additional type or types of processing (column 6, lines 26-39 of Gerber and column 3, lines 59-67 of Logan et al.) with predictable results.
As to claim 16, Logan et al. teaches the sheet processing apparatus according to claim 1 (as noted above in detail for claim 1), configured to process the sheet.
Logan et al. does not explicitly teach an image forming system comprising:
an image forming apparatus configured to form an image on a sheet; and
the sheet processing apparatus, configured to process the sheet with the image formed by the image forming apparatus.
Gerber teaches an image forming system (figure 1) comprising:
an image forming apparatus (16) configured to form an image on a sheet (column 3, line 66-column 4, line 11); and

It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have an image forming system comprising: an image forming apparatus configured to form an image on a sheet; and the sheet processing apparatus, configured to process the sheet with the image formed by the image forming apparatus as taught by Gerber because it allows the inline processing of the sign allowing the entirety to be produced on one machine with predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Logan et al. (4,467,525) in view of Thomas et al. (5,868,507).
As to claim 7, Logan et al. teaches all of the limitations of the claimed invention, as noted above for claim 6, except wherein the rotary body is configured to rotate together with the sheet conveyor.
Thomas et al. teaches a similar sheet processing system (figure 3 and 6) wherein the rotary body (80, 82) is configured to rotate together with the sheet conveyor (column 6, line 30-column 7, line 18).
It would have been obvious to one skilled in the art before the effective filing date to modify Logan et al. to have wherein the rotary body is configured to rotate together with the sheet conveyor as taught by Thomas et al. because it is a well known arrangement allowing for lower friction between the guide and the sheet (since static friction is higher than rolling friction) with predictable results.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlson et al. (AU 2002353179 A) teaches a system with similarities to the disclosed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853